Citation Nr: 0320515	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that a compensable 
evaluation was not warranted for chronic otitis media.  

In August 2002, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that additional development had been required and 
such notification was sent to the veteran directly by the 
Board.  Records from the VAMC in Salt Lake City, Utah dated 
from December 2000 to December 2002 were obtained for the 
file.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that the Board is "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) (which 
in this case is the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans, 327 F.3d at 1346-47.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  Id. at 1347.  

Further, additional evidentiary development is warranted in 
this case.  The recent VA treatment records indicate that the 
veteran was scheduled to see a specialist in conjunction with 
his ear disorder on October 31, 2002.  Records from this 
appointment are not on file and it is not clear if the 
veteran was ever seen at that time, warranting further 
inquiry.  

Additionally, recent evidence of record documents the 
veteran's complaints of ear blockage and right ear hearing 
loss associated with his otitis media.  Effective June 10, 
1999, the applicable rating criteria governing otitis media 
pursuant to Diagnostic Code 6200, provides that chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration or with aural polyps 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2002).  A note to this diagnostic code 
indicates that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, should be evaluated separately.  Id.  Accordingly, 
the Board believes that a thorough VA examination should be 
conducted to account for and evaluate all symptomatology 
related to the veteran's service connected otitis media, to 
include hearing impairment.  

The Board notes that the veteran has not yet been furnished 
the necessary notices required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Appropriate 
action at the RO level is therefore required.  For these 
reasons, this case is REMANDED to the RO for the following 
action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should specifically request 
any outpatient records or examination 
reports pertaining to the ears or 
audiological testing conducted at the 
VAMC in Salt Lake City, Utah from October 
2002, forward.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his otitis media.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination, 
and to indicate in writing that the 
claims file was reviewed.  All necessary 
tests and studies, including pure tone 
threshold and Maryland CNC audiological 
tests, should be performed.  The presence 
of any labyrinthitis or tinnitus should 
also be reported in terms of frequency 
and severity.
In the examination report, the examiner 
should specifically address whether the 
veteran's otitis media is productive of 
nonsuppurative otitis media with 
effusion, suppuration or aural polyps.  
The examiner should specifically provide 
an opinion as to whether it is at least 
as likely as not that any current hearing 
loss, labyrinthitis or tinnitus is 
related to the service-connected otitis 
media.  In this regard, the examiner's 
attention is directed to the December 
2000 ENT evaluation and to a July or 
August 2002 VA outpatient record which 
noted perforated tympanic membranes, as 
well as tinnitus and objective hearing 
loss.  The examiner is requested to 
discuss this evidence in terms of any 
inconsistencies between the findings made 
at those times and those made upon 
examination and, if necessary, the 
examiner should be asked to reconcile 
and/or account for any differences in 
terms of medical findings.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.
4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  
5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to him, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.159 (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




